In an action to recover damages for breach of a contract of employment, the appeal is (1) from an order which granted a motion for summary judgment dismissing the complaint, and (2) from the judgment entered thereon. Order and judgment affirmed, with one bill of $10 costs and disbursements. No opinion. Beldoek, Ughetta, Kleinfeld and Pette, JJ., concur; Nolan, P. J., dissents and votes to reverse the order and the judgment and to deny the motion on the ground that the record presents issues of fact which should be resolved after a plenary trial.